Citation Nr: 0710808	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for impotence.

2.  Entitlement to service connection for a back disorder 
with arthritic changes.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for residuals of 
herbicide exposure, to include a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 1970 
including service in Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In March 2004 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  

In June 2003, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.

The issues of entitlement to service connection for a kidney 
disorder and for a prostate condition as a result of 
herbicide exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed impotence is not etiologically 
linked to the veteran's service or any incident therein.

3.  Objective indications of a current chronic back disorder 
with arthritic changes are not shown.


CONCLUSIONS OF LAW

1.  Impotence was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  A back disorder with arthritic changes was neither 
incurred in nor aggravated by active military service; and 
this condition cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's March 2004 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertained to the claims in a June 2004 letter.  Although 
the RO notification letter was not provided to the veteran 
until after the initial rating decision, the Board finds 
that, under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claims.  Therefore, the Board finds that any 
defect with respect to the timing of the receipt of the VCAA 
notice requirements for his claims is harmless error in this 
case.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or for effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection for impotence and a back 
disorder, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records are in the 
claims files and were reviewed by both the RO and the Board 
in connection with the appellant's claims.  VA is not on 
notice of any evidence needed to decide the claims which has 
not been obtained or that VA has not notified the veteran of 
its inability to obtain such evidence or advised him that it 
was his responsibility to obtain such evidence.  In this 
respect, the Board notes that VA documented it's efforts to 
obtain the veteran's Social Security Administration (SSA) 
records and inservice hospital records in accordance with the 
Board's March 2004 remand.  However, the National Personnel 
Records Center (NPRC) notified VA that a search was conducted 
that produced no military hospital records.  Likewise, SSA 
advised VA that the veteran's folder had been destroyed.  The 
April 2005 Supplemental Statement of the Case (SSOC) advised 
the veteran of the unavailability of these records and also 
provided him with the regulatory provisions indicating he was 
ultimately responsible to provide the evidence in such cases.  
Moreover, a transcript of the veteran's testimony at a June 
2003 personal hearing is of record in conjunction with this 
appeal.

The Board further notes that the veteran's representative 
contends that a remand is necessary pursuant to Stegall v. 
West, 11 Vet. App 268 (1998).  The representative alleges 
that VA failed to consider evidence submitted by the veteran 
in July 2004 and further failed to assist him in obtaining 
evidence he identified in correspondence received with the 
submitted evidence.  A careful review of all the evidence of 
record reveals the veteran submitted duplicative copies of 
evidence already of record and previously considered.  
Moreover, the veteran advised VA that some records were 
unavailable and the Board finds that any attempt to try to 
obtain such records would be futile.  Finally, the veteran 
advised VA of his ongoing treatment at a VA medical facility 
and requested those records be obtained.  The Board finds 
that all available VA treatment records, dating from 1975 to 
2004, were obtained and considered by VA, as indicated in the 
April 2005 SSOC.  38 C.F.R. § 3.159(c)(4).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  



Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Impotence

The veteran contends that he currently has impotence as a 
result of his service.

The Board finds that the evidence of record does not show 
that the veteran suffered from impotence during service.  In 
fact, a review of the medical evidence of record reveals that 
the veteran was not initially diagnosed with impotency until 
January 1998, almost 30 years after his discharge from 
service.  The Board finds this gap in time significant, and 
it weighs against the existence of a link between the 
veteran's disability and his time in service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Moreover, VA advised the veteran that he needed evidence 
etiologically linking any current impotence to his service or 
any incident therein in the June 2004 letter.  However, while 
he has submitted objective medical evidence showing impotence 
was initially diagnosed in January 1998, he has not submitted 
any medical evidence etiologically linking any current 
impotency to service or any incident therein.  

Although the veteran believes his currently diagnosed 
impotence is the result of his service, he is not competent 
to provide evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the claim 
for service connection for impotency must be denied.

A Back Disorder with Arthritic Changes

The veteran contends that he has a current back disorder with 
arthritic changes as a result of an inservice back injury.  

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed back disability or any objective evidence of 
arthritic changes in his spine.  Initially, the Board notes 
that the evidence does indicate one inservice complaint of 
back pain in February 1969 that was determined to not involve 
the spine.  There is no further evidence of inservice 
complaints or treatment for back pain or any evidence of any 
injury.  His March 1970 medical history report shows he 
denied recurrent back pain and the accompanying separation 
medical examination report indicates that examination of the 
spine was normal.  The veteran has not submitted objective 
evidence of the alleged back injury.  

VA requested the veteran submit evidence of a current 
disability in the June 2004 letter.  However, he has not 
submitted any medical evidence of currently diagnosed back 
disability or associated arthritic changes; nor has he 
indicated that any such evidence is available.  Although 
December 2001 and January 2002 VA treatment records note the 
veteran complained of low back pain of recent onset, the 
remainder of VA and private treatment records, dating from 
1975 to 2004, as well as a June 1976 VA general medical 
examination report, show no relevant complaints, findings, 
treatment or diagnoses.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

In this respect, the Board observes that the veteran is 
competent to describe the in-service injury he experienced.  
However, as a lay person, not trained or educated in 
medicine, he is not competent to offer an opinion as to 
whether he currently has any residuals of the alleged 
inservice injury.  Espiritu, supra.  The Board cannot assign 
any weight to the veteran's assertions of a current back 
disability with arthritic changes.  Therefore, the Board 
determines that the preponderance of the evidence is against 
service connection for a back disorder with arthritic 
changes.  38 U.S.C.A. § 5107(b).  The appeal is denied.


ORDER

Service connection for impotence is denied.

Service connection for a back disability with arthritic 
changes is denied.


REMAND

The March 2004 Board remand specifically noted that during 
his personal hearing, the veteran had identified a prostate 
disorder as a likely residual of his inservice exposure to 
Agent Orange.  The remand directed VA to contact the veteran 
and ask him to clarify whether he had any other disorders he 
believed to be residuals of such inservice exposure.  In a 
June 2004 letter, VA did request such clarification.  The 
veteran did not respond.  However, it is clear from the March 
2004 remand that the prostate condition has been identified 
as a residual and should be considered.  The April 2005 SSOC 
did not address the veteran's prostate condition in 
readjudicating the claim for service connection for residuals 
of herbicide exposure in compliance with the March 2004 
remand.  As a result, a remand is required for compliance 
with the Board's remand.  The RO should readjudicate the 
veteran's claim for service connection for residuals of 
herbicide exposure, specifically addressing the veteran's 
claimed prostate disorder.  Stegall v. West, 11 Vet. App 268 
(1998).  

The medical evidence of record shows the veteran the veteran 
underwent surgical removal of left renal calculus in May 
1975.  VA treatment records at that time indicate the veteran 
had a history of intermittent left flank pain associated with 
diuresis induced by alcohol and coffee, dating back to 1970, 
the year the veteran was discharged from service.  Subsequent 
treatment records show diagnoses of nephrolithiasis and 
hydronephrosis.  The Board therefore finds that a VA 
examination is warranted to determine the current nature, 
extent and etiology of any kidney disease or disability, if 
found to be present, and to determine if the veteran's 
condition is related to or had its onset during service.  
Pursuant to the VA's duty to assist, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and extent of any 
kidney disability or disease found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folders, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of a 
current kidney disability or disease 
found to be present.  If the examiner 
diagnoses the veteran as having a kidney 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service or within one year of his 
1970 discharge from service.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a kidney disorder 
and for a prostate condition identified 
as a residual of herbicide exposure.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


